Citation Nr: 1731992	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable evaluation for degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger (hereinafter ?left index finger disability").

2. Entitlement to a total disability rating based on individual unemployability due to service-connected left hand disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Board remanded the Veteran's claims for entitlement to a compensable rating for a left index finger disability and entitlement to a TDIU for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Board finds that its February 2016 remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.

Additionally, during the pendency of this appeal, a February 2017 rating decision granted service connection for peripheral neuropathy of the left thumb and thenar surface of the hand (hereinafter ?left thumb disability") with an evaluation of 20 percent.  Additionally, a June 2017 rating decision granted service connection for:  (1) hearing loss with an evaluation of 30 percent; and (2) tinnitus with an evaluation of 10 percent.  To date, the Veteran has yet to file an NOD regarding these issues.  The Board notes that the Veteran still has until March 2018 and June 2018 to file an NOD as to the February 2017 and June 2017 rating decisions regarding service connection for a left thumb disability, hearing loss, and tinnitus, respectively.  Therefore, these issues are not before the Board at this time.






FINDINGS OF FACT

1. From August 26, 2009, the Veteran's left index finger disability was manifested by swelling, painful and limited motion, and degenerative arthritis involving two or more minor joints, but without evidence of ankylosis or amputation.

2. The Veteran's service-connected left hand disabilities do not render him unable to obtain and maintain gainful employment, and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for a TDIU for extra-schedular consideration.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating from August 26, 2009 for a left index finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5225.

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated August 2009 and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  

The March 2005, August 2009, May 2011, July 2011, January 2014, September 2016, and December 2016 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a February 2016 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ obtained outstanding treatment records, developed the Veteran's TDIU claim, provided the Veteran with a new VA examination, and issued a supplemental statement of the case (SSOC). 

Concerning the Veteran's TDIU claim, a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013).  However, it must be explained how the evidence of record supports a determination that the combined effects of the Veteran's multiple service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  Id.  The impact on the Veteran's service-connected left hand disabilities on his ability to work were considered and discussed in the August 2009, May 2011, July 2011, January 2014, September 2016, and December 2016 VA examination reports.  These opinions provide a sufficient evaluation of the individual and cumulative effects of the Veteran's service-connected left hand disabilities on his ability to work for the Board to make a determination.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Veteran's left index finger disability has been rated under 38 C.F.R. §§ 4.71a,  DCs 5010-5225 (2016).  Pursuant to DC 5225, a 10 percent maximum rating is assigned for favorable or unfavorable ankylosis of the index finger.  DC 5225, Note (1) requires considering whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under DC 5153, as the record reflects the Veteran is left-hand dominant, a 30 percent rating is assigned for amputation of the left index finger pertaining to the dominant hand with metacarpal resection (more than one-half the bone lost).  A 20 percent rating is assigned for amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A 10 percent rating is assigned for amputation through the middle phalanx or at distal joint.  38 C.F.R. § 4.71a, DC 5153 (2016).

With regard to evaluation for limitation of motion of individual digits, under DC 5228, a 20 percent rating is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A noncompensable rating is assigned with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 (2016).  Under DC 5229, limitation of motion of the index or long finger is assigned a 10 percent rating with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is assigned with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2016).  Under DC 5030, limitation of motion of the ring or little finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a (2016).

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45 (2016).

In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

B.  Factual Background and Analysis

The Veteran seeks a compensable rating for his left index finger disability.  He maintains that his disability is more severe than currently rated due to pain and functional impairment.

Turning to the evidence of record, the Veteran's service treatment records (STRs) reflect the Veteran sustained a fracture to his left index finger in June 1975 while playing softball.  The Veteran underwent surgery soon after, where two pins were placed into the Veteran's left index finger. 

Private treatment records from the Veteran's primary care physician (PCP) during 2004 and 2005 show the Veteran complained of pain, swelling, and stiffness in his left hand over his index finger.  The Veteran reported that his activities were limited, as he is left-handed.  The Veteran's PCP noted that the Veteran's left index finger disability and arthritis will continue to be a problem and hinder the Veteran in his current line of employment as an electrician.  The Veteran was advised to pursue vocational rehabilitation or other training to allow him to decrease the use of his left hand.

The Veteran was afforded a VA examination for his left index finger disability in March 2005.  He reported persistent swelling, numbness, and tightness in his left index finger, with pain at a 5 out of 10.  He reported experiencing flare-ups that were severe in nature.  The examiner noted evidence of degenerative change developing in the Veteran's left index finger.  Swelling was present in the left index finger and palmar flexion was diminished to approximately 30 degrees.  The Veteran's left hand showed normal strength for pushing, probing, and pulling, but less strength was noted for twisting.  While mild limitation of motion was present, no atrophy or additional limitation with repetition was found.

September 2008 treatment records from the Nashville VA Medical Center (VAMC) show normal range of motion (ROM) in the Veteran's hands.  The Veteran did not report numbness in his hands, but pain to palpation was present.  A diagnosis of arthritis was rendered.

The Veteran underwent an additional VA examination for his left index finger disability in August 2009.  He reported symptoms of pain, swelling, and overall decrease in hand strength and hand dexterity.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the left index finger.  Active ROM testing was normal for extension for the left index finger, but objective evidence of pain existed.  No gap was found between the left index finger and proximal transverse crease of the hand on maximal flexion of the finger.  The Veteran was found to be able to perform repetitive use testing with no additional or new limitation of motion.  Objective evidence of pain was found after repetitive motion testing.  The examiner found no ankylosis, amputation, or deformity in the left index finger.  The Veteran did not exhibit decreased strength for pushing, pulling, or twisting.  

Private treatment records from 2010 show moderate soft tissue swelling, correlating with pain in the Veteran's left hand due to his softball injury in service.

During his May 2011 VA examination, the Veteran reported swelling and cramping in his left hand, but no decrease in hand strength or dexterity.  The examiner found no ankylosis, amputation, or deformity in the left index finger.  Decreased strength for pushing, pulling, and twisting, and a ROM of 50 degrees, were found in the Veteran's left index finger. 

The Veteran was afforded another VA examination in July 2011.  He reported swelling and stiffness in his left index finger, as well as an overall decrease in his left hand strength and dexterity.  No history of flare-ups was noted.  The examiner diagnosed the Veteran with DJD of the left index finger.  ROM was measured for both the left and right hand fingers.  For the Veteran's left hand, no objective evidence of pain was found during active ROM testing.  Further, the gap between each finger and the proximal transverse crease of the hand on maximal flexion of the finger was less than one inch.  No objective evidence of pain was found after repetitive motion testing for each finger on the left hand, nor was there additional or new limitation of motion.  No amputation, muscle atrophy, or ankylosis was found.  A mild decrease in strength at a 4/5 was noted regarding pushing, pulling, and twisting.

The Veteran underwent another VA examination in January 2014 for his left index finger disability.  He reported flare-ups impacting the functioning of his left hand, specifically, increased pain and cramping.  The examiner was unable to determine any decrease in ROM due to pain, weakness, fatigue, incoordination, or repetitive use over a period of time, as there was insufficient medical history from the Veteran, and an estimation would be mere speculation.  During initial ROM testing, the gap between the Veteran's left thumb and index finger was less than one inch.  A gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips was not found.  Initial ROM for all digits on the left hand was normal for flexion and extension.  A gap was not found between the pad of the thumb and the fingers nor between the finger and proximal transverse crease of the hand on maximal finger flexion.  Pain was not noted during the examination, nor was there evidence of pain with use of the left hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was found to be able to perform repetitive use testing with at least three repetitions with no additional limitation of motion for any fingers post-test.  No limitation of extension or evidence of painful motion for the left index finger was found.  Left hand grip was 4/5, and no ankylosis was found.  Diagnostic testing showed degenerative arthritis in the left hand.  X-rays confirmed degenerative arthritis in multiple joints in the Veteran's left hand.

The Veteran was afforded an additional VA examination for his left index finger disability in September 2016.  He reported flare-ups and increased stiffness in his left index finger.  The examiner noted the Veteran's diagnosis of limited ROM to the left index finger.  Initial ROM for all digits on the left hand was normal for flexion and extension.  A gap was not found between the pad of the thumb and the fingers nor between the finger and proximal transverse crease of the hand on maximal finger flexion.  Pain was not noted during the examination, nor was there evidence of pain with use of the left hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was found to be able to perform repetitive use testing with at least three repetitions, with no additional functional loss or ROM after three repetitions.  The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran was examined during a flare-up and pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Left hand grip was 5/5, exhibiting normal strength.  No muscle atrophy or ankylosis was found.  X-rays confirmed degenerative arthritis in multiple joints in the Veteran's left hand.

Upon review of the evidence of record, the Board finds that a disability rating of 10 percent, but no higher, is warranted for the Veteran's left index finger disability from August 26, 2009.  

In making this finding, the Board accords significant probative weight to the VA examinations provided in August 2009, May 2011, July 2011, January 2014, and September 2016.  The Board finds these examination findings to be the most probative evidence of record as to the nature and severity of the Veteran's service-connected left index finger disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra.

The limitation of motion of the Veteran's left index finger is noncompensable under DC 5229, as no gap was found between the left index finger and proximal transverse crease of the hand on maximal flexion of the finger during any of the Veteran's medical examinations throughout the period on appeal.  Absent a compensable rating for limitation of motion under DC 5229, evaluation under DC 5003 is warranted when limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or degenerative arthritis of two or more minor joint groups.  The August 2009 VA examination shows evidence of left index finger swelling and painful motion during and after active ROM testing.  The May 2011 and July 2011 VA examinations also show swelling in the Veteran's left index finger.  The January 2014 and September 2016 VA examinations document X-ray findings of degenerative arthritis in two or more minor joint groups, namely, the Veteran's left index finger, left thumb, and left long finger.  Under DC 5003, limitation of motion evidenced by swelling and painful motion warrants a 10 percent disability rating, as does X-ray evidence of degenerative arthritis in two or more minor joint groups.  A 20 percent disability rating is warranted under DC 5003 when X-rays evidence degenerative arthritis of two or more minor joint groups with occasional incapacitating exacerbations.  As the evidence of record demonstrates swelling and painful motion of the left index finger, with X-rays demonstrating degenerative arthritis of two or more minor joint groups, a 10 percent disability rating is warranted.  A higher disability rating of 20 percent is not warranted, however, as the evidence of record does not demonstrate occasional incapacitating exacerbations of two or more minor joints with degenerative arthritis.  Accordingly, a 10 percent disability rating from August 26, 2009 for the Veteran's service-connected left index finger disability is granted.  

The Board has considered whether evaluation under DCs 5228 and 5153 is warranted.  As the evidence of record reflects there is no gap between the pad of the Veteran's left thumb and the left fingers, further evaluation under DC 5228 is not warranted.  Additionally, the evidence of record illustrates no amputation to the Veteran's left index finger, therefore, evaluation under DC 5153 is not warranted.  

In sum, the Board concludes that a disability rating of 10 percent, but no higher, is warranted from August 26, 2009 for the Veteran's service-connected left index finger disability.

Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the evidence of record shows that, throughout the period on appeal, the Veteran's service-connected left index finger disability was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's left index finger disability are swelling, limitation of motion due to pain, and degenerative arthritis involving two or more minor joint groups.  The Veteran's left index finger disability is currently rated under DCs 5003, 5010, and 5225 based on those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's left index finger disability.  The schedular rating criteria for the Veteran's left index finger disability also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the Veteran's left index finger disability.

III.  Entitlement to a TDIU

A.  Legal Principles

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, ?whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

B.  Factual Background and Analysis

In his June 2016 claim for a TDIU, the Veteran asserted his service-connected left hand disabilities prevent him from securing or following any substantially gainful occupation.  Further, he stated that he was found to be totally disabled by SSA as of April 1, 2008.

Turning to the evidence of record, private treatment records from May 2005 reflect the Veteran's private physician opined that the Veteran's left finger injury may hinder him in his current line of employment as an electrician and it was in the Veteran's best interest to pursue vocational rehabilitation or other training that would allow him to decrease the use of his left hand.

At an August 2009 VA examination to evaluate the Veteran's hands and fingers, the Veteran reported that over the last 20 years, he was employed as a contractor and electrician.  He stated he was currently self-employed.  He reported time lost from work during the prior year was 26 weeks due to work being unavailable, as well as family problems.  He stated he did not miss work due to being sick during this time.  The examiner noted there were significant effects of the Veteran's left index finger disability on his occupation due to pain when gripping and pulling objects.

In September 2009, the Veteran stated he was working less due to his service-connected left hand disabilities. 

In September 2009 statements, the Veteran's co-worker and friend observed that the Veteran was working less because of pain, swelling, and cramping in his left hand.

At a May 2011 VA examination, the Veteran reported he was no longer working as an electrician.  He stated he retired in 1977 due to eligibility based on age or duration of work.  The examiner noted there were significant effects on usual occupation and that the Veteran's left index finger disability impacted occupational activities, as the Veteran experienced decreased manual dexterity, problems with lifting and carrying, and decreased strength and pain.

At a July 2011 VA examination to evaluate the Veteran's hands and fingers, the Veteran reported he was no longer working.  He stated he retired as a self-employed electrician in 2011 due to medical and physical problems with his back, neck, and sleep apnea.  No effects of the Veteran's left hand disabilities on his usual occupation were noted by the examiner since the Veteran reported his was no longer employed.

During the Veteran's January 2014 VA examination to evaluate the Veteran's hands and fingers, the examiner noted the Veteran's left hand disabilities impacted his ability to work, as the Veteran demonstrated mildly decreased grip strength and pain with the use of his left thumb.

In response to the Board's February 2016 remand directives, the Veteran was afforded an additional VA examination in September 2016 to evaluate the Veteran's hands and fingers.  The examination report reflects that regardless of the Veteran's current employment status, the Veteran's service-connected left index finger disability did not impact his ability to perform any type of occupational tasks, to include standing, walking, lifting, or sitting.  The examiner stated that while the Veteran's left index finger disability would preclude him from any type of heavy physical labor that involved repeated use of his left hand, the Veteran would not be from engaging in sedentary-type employment, to include working with customers or the public, during a typical eight-hour work day.  

At a December 2016 VA examination to evaluate the Veteran's peripheral nerve conditions, the examiner found that the Veteran's peripheral neuropathy of the left thumb and thenar surface of the hand would impact his ability to work.  The examiner noted that the Veteran's gripping ability would be affected, such as when using a hammer or holding an object for an extended period of time.

Presently, the Veteran's service-connected left hand disabilities include left index finger rated noncompensable from January 14, 1977 and 10 percent from August 26, 2009; left hand scar rated noncompensable from January 19, 2005; peripheral neuropathy of the left thumb and thenar surface of the hand rated at 20 percent from July 30, 2009; degenerative arthritis of the left thumb rated noncompensable from November 16, 2010; and left middle finger arthritis rated noncompensable from November 16, 2010.  The Veteran's combined disability rating for his service-connected left hand disabilities is 28 percent, to include the Board's decision to grant an increased disability rating of 10 percent from August 26, 2009 for a left index finger disability.  Accordingly, the Veteran does not meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16(a)(2016).

Additionally, although the Veteran asserted in his June 2016 application for a TDIU that his service-connected left hand disabilities prevent him from securing or following any substantially gainful employment, the Board notes that a June 2017 rating decision granted service connection for bilateral hearing loss and tinnitus, bringing the Veteran's combined disability rating to 55 percent, including the Board's decision to grant an increased disability rating of 10 percent from August 26, 2009 for a left index finger disability.  Accordingly, even factoring in the Veteran's bilateral hearing loss and tinnitus disability ratings, the Veteran's combined disability rating still does not meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16(a)(2016).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b)(2016).

The Board finds that the weight of the evidence shows that the Veteran's service-connected left hand disabilities do not preclude him from maintaining substantially gainful employment.

As previously discussed, a combined-effects medical opinion  regarding service-connected disabilities is not required to adjudicate a TDIU claim, as the determination as to employability is legal rather than medical.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore, 26 Vet. App. 376.  While a combined-effects opinion has not been obtained in this case, based on the VA examination reports, VA and private treatment records, and SSA records that address the functional effects of the Veteran's individual service-connected left hand disabilities, the Board finds it is capable of making a determination as to the combined-effects of these disabilities with regard to the Veteran's ability to sustain or follow substantially gainful employment.

Turning to the VA examination reports of record, the August 2009 examiner found there be to significant effects of the Veteran's left index finger disability on his occupation as an electrician, however, the examiner did find that the Veteran was unemployable.  The May 2011 VA examination report noted significant effects on the Veteran's occupation as a result of his left thumb and left middle finger, however, again, the examiner did not find that the Veteran was unemployable due to these disabilities.  The July 2011 VA examination report noted the Veteran retired due to medical problems with his back, neck, and sleep apnea, for which is not service-connected.  The examiner did not find that the Veteran was unemployable.  The January 2014 VA examination report noted that the Veteran's left index finger disability impacted his ability to work due to mildly decreased grip strength and pain with the use of his left thumb, however the examiner did not find the Veteran to be unemployable.  The September 2016 VA examiner opined that while the Veteran's left index finger would preclude him from any type of heavy physical labor involving repeated use of his left hand, the Veteran would not be precluded from performing sedentary-type work during a typical eight-hour day, as the Veteran was found to be capable of standing, walking, lifting, or sitting.  Lastly, the December 2016 VA examination report noted that the Veteran's peripheral neuropathy of the left thumb and thenar surface of the hand would impact his ability to work in terms of gripping objects, however, the examiner did not find the Veteran to be unemployable.  

SSA records are contradictory as to whether the Veteran is in receipt of SSA disability benefits as of April 2008.  For purposes of this appeal, assuming that the Veteran was found disabled by SSA, such findings are evidence to be considered in a TDIU claim, however, VA is not bound by findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board finds that the SSA decision and supporting evidence does not demonstrate that the Veteran's service-connected left hand disabilities alone preclude him from engaging in substantially gainful employment.  The April 2011 SSA decision addressed nonservice-connected disabilities in addition to the Veteran's service-connected left hand disabilities.  SSA records from October 2010 also show that despite the Veteran's left hand disabilities, he was able to stand, move about, and use his arms and hands in a satisfactory manner, as well as sit for seven hours, stand for six hours, and walk for five hours during an eight hour work day.  

The Board finds the VA examination reports of record to be the most probative, as no examiner found that the Veteran was unable to maintain and follow substantially gainful employment.  Moreover, the September 2016 VA examiner opined that the Veteran would be able to perform sedentary-type work during an eight-hour day due to his capability to stand, walk, lift, and sit.  While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude him from engaging in any form of substantially gainful employment.

As the medical evidence of record shows that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of his service-connected left hand disabilities, the Board finds that there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for a TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent disability rating from August 26, 2009 for degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger is granted.

Entitlement to a TDIU is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


